           Case 1:21-cv-01690-MKV Document 6 Filed 07/26/21 Page 1 of 1


                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT
                                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                       DOC #:
 RAMON JAQUEZ, on behalf of himself and all others                     DATE FILED: 
 similarly situated,

                            Plaintiff,                             1:21-cv-1690-MKV
                          -against-                                      ORDER
 MAESTROVISION, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff filed the Complaint on February 25, 2021. [ECF No. 1.] Proof of service filed

with the Court on March 15, 2021, reflects that Defendant was served with the Complaint on March

11, 2021. [ECF No. 5.] To date, Defendant has not answered the Complaint or otherwise appeared

in this action.

        Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before August 26, 2021. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website. Failure to move for default judgment by that date may result in dismissal of

the case for failure to prosecute.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __    ______
                                                             _________
                                                                     _______
                                                                     __   _______
                                                                                _ __
                                                                                  _ __
                                                                                     ______
Date: July 26, 2021                                 MARY YKKAY
                                                             AY VYSKOCIL
                                                                  VYS
                                                                   YS
                                                                   YS
                                                                   YSKOCI   CIIL
      New York, NY                                  United States District
                                                           States Di strict Judge
                                                                   ist
